Dear Secretary Carnahan:
This office is in receipt of your letter submitting to us a summary statement for the initiative petition to amend Article IV, Section 36(a) of the Constitution of Missouri. The summary statement, prepared pursuant to Section 116.334, RSMo (2000), is as follows:
  Shall the Missouri Constitution be amended to impose for a period of one year a state sales/use tax of one tenth of one percent to provide additional money for the State Economic Development Department to be used solely for the promotion and development of one or more "Technology Parks" in southwest Missouri, subject to the provisions of and to be collected as provided in the "Sales Tax Law" and the "Compensating Use Tax Law" and subject to the rules and regulations promulgated in connection therewith?
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement. Because our review of the statement is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition, or as the expression of any view regarding the objectives of its proponents.
Sincerely,
                             Jeremiah W. (Jay) Nixon Attorney General
                             Karen King Mitchell Chief Deputy Attorney General